DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aizaki et al.
Aizaki et al. (US Pub. No. 2018/0059518 A1) discloses:
Regarding claim 1, a laser projector (i.e. projection display device [Figure 1, element 100] includes a laser light source [Figure 1, element 2]) comprising: a laser light source (Figure 1, element 2) configured to generate a composite polarized beam (i.e. beam after passing the polarization conversion element [Figure 1, element 7]); a first dichroic mirror (Figure 1, element 11) configured to receive the composite polarized beam (i.e. beam after passing the polarization conversion element [Figure 1, element 7]), and separate the composite polarized beam (i.e. beam after passing the polarization conversion element [Figure 1, element 7]) into a first color beam (Figure 1, element Lb) and a relay beam (Figure 1, element Lgr); a second dichroic mirror (Figure 1, element 12) configured to receive the relay beam (Figure 1, element Lgr), and separate the relay beam (Figure 1, element Lgr) into a second color beam (Figure 1, element Lg) and a third color beam (Figure 1, element Lr); a first light valve (Figure 1, element 31) configured to receive the first color beam (Figure 1, element Lb) and modulate the first color beam into a first light beam (i.e. light emitted by element 31 in Figure 1); a second light valve (Figure 1, element 32) configured to receive the second color beam (Figure 1, element Lg) and modulate the second color beam (Figure 1, element Lg) into a second light beam (i.e. light emitted by element 32 in Figure 1); a third light valve (Figure 1, element 33) configured to receive the third color beam (Figure 1, element Lr) and modulate the third color beam (Figure 1, element Lr) into a third light beam (i.e. light emitted by element 33 in Figure 1); and a beam combining module (Figure 1, element 40) configured to combine the first light beam (i.e. light emitted by element 31 in Figure 1), the second light beam (i.e. light emitted by element 32 in Figure 1) and the third light beam (i.e. light emitted by element 33 in Figure 1) to form a multi-color image (i.e. combined light; page 2, paragraph 0017, lines 20-27).
Regarding claim 5, the first light valve (Figure 1, element 31), the second light valve (Figure 1, element 32) and the third light valve (Figure 1, element 33) are composed of liquid crystal materials (page 2, paragraph 0017, lines 12-14).
Regarding claim 6, the second dichroic mirror (Figure 1, element 12) reflects the second color beam (Figure 1, element Lg) to the second light valve (Figure 1, element 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Aizaki et al. in view of Hirata et al.
Aizaki et al. (US Pub. No. 2018/0059518 A1) teaches the salient features of the present invention as explained above, except (regarding claim 2) the composite polarized beam comprises: a red light beam with P polarization; a green light beam with S polarization; and a blue light beam with P polarization; (regarding claim 3) the first color beam is the blue light beam with P polarization.
Hirata et al. (US Pub. No. 2004/0218281 A1) discloses:
Regarding claim 2, the composite polarized beam comprises: a red light beam with P polarization (Figure 10, element R(P)); a green light beam with S polarization (Figure 10, element G(S)); and a blue light beam with P polarization (Figure 10, element (B)).
Regarding claim 3, the first color beam (Figure 10, element B) is the blue light beam with P polarization (Figure 10, element B(P)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a composite polarized beam comprising: a red light beam with P polarization; a green light beam with S polarization; and a blue light beam with P polarization; and the first color beam is the blue light beam with P polarization as shown by Hirata et al. in combination with Aizaki et al.’s invention for the purpose of providing an excellent projection-type image display apparatus, being superior in the display characteristics of an image or picture, including the contrast (Hirata et al., page 7, paragraph 0059, lines 6-8). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aizaki et al. in view of Hirata et al. as applied to claims 2 and 3 above, and further in view of Sampsell et al.
Aizaki et al. (US Pub. No. 2018/0059518 A1) in combination with Hirata et al. (US Pub. No. 2004/0218281 A1) teaches the salient features of the present invention including the second color beam (Hirata et al., Figure 10, element G) is the green light beam with S polarization (Hirata et al., Figure 10, element G(S)), and the third color beam (Hirata et al., Figure 10, element R) is the red light beam with P polarization (Hirata et al., Figure 10, element R(P)).  However, the prior art of record neither shows not suggests the relay beam is a yellow light beam.
Sampsell et al. (US Patent No. 6,995,917 B1) teaches (see annotated Figure 1) the relay beam is a yellow light beam (Figure 1, element A).

    PNG
    media_image1.png
    559
    713
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the relay beam is a yellow light beam as shown by Sampsell et al. in combination with Aizaki et al. and Hirata et al.’s invention for the purpose of having a projection display system that has the ability to optimize the color filtering with the interaction of multiple dichroic structures and the ability to optimize the PBS performance for the narrow band color channels (Sampsell et al., column 1, line 67 through column 2, line 2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aizaki et al. in view of Nishimura et al.
Aizaki et al. (US Pub. No. 2018/0059518 A1) discloses a first reflecting mirror (Figure 1, element 16) disposed for reflecting the first color beam (Figure 1, element Lb) to the first light valve (Figure 1, element 31).  Aizaki et al. teaches the salient features of the present invention as explained above, except a second reflecting mirror and a third reflecting mirror disposed for sequentially reflecting the third color beam to the third light valve.
Nishimura et al. (US Pub. No. 2009/0027568 A1) discloses a second reflecting mirror (Figure 1, element 132) and a third reflecting mirror (Figure 1, element 133) disposed for sequentially reflecting the third color beam (Figure 1, element Lr) to the third light valve (Figure 1, element 14R).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a second reflecting mirror and a third reflecting mirror disposed for sequentially reflecting the third color beam to the third light valve as shown by Nishimura et al. in combination with Aizaki et al.’s invention for the purpose of adjusting the correction of the video signal for each of the colors corresponding to the primary colors to reduce the misregistration in accordance with an adjustment value (Nishimura et al., page 2, paragraph 0037, lines 1-7).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aizaki et al. in view of Suzuki et al.
Aizaki et al. (US Pub. No. 2018/0059518 A1) teaches the salient features of the present invention as explained above except (regarding claim 8) the composite polarized beam comprises: a red light beam with S polarization; a green light beam with P polarization; and a blue light beam with S polarization, and (regarding claim 9) the first color beam is the blue light beam with S polarization.
Suzuki et al. (US Patent No. 6,379,010 B1) discloses (see annotated Figure 30):

    PNG
    media_image2.png
    450
    546
    media_image2.png
    Greyscale


Regarding claim 8, the composite polarized beam comprises: a red light beam with S polarization (Figure 30, element B); a green light beam with P polarization (Figure 30, element C); and a blue light beam with S polarization (Figure 30, element A).
Regarding claim 9, the first color beam is the blue light beam with S polarization (Figure 30, element A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the composite polarized beam comprises: a red light beam with S polarization; a green light beam with P polarization; and a blue light beam with S polarization, and the first color beam is the blue light beam with S polarization as shown by Suzuki et al. in combination with Aizaki et al.’s invention for the purpose of having three primary colors having polarizing direction substantially orthogonal to the other two colors (Suzuki et al., column 1, lines 30-31).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aizaki et al. in view of Suzuki et al. as applied to claims 8 and 9 above, and further in view of Sampsell et al.
Aizaki et al. (US Pub. No. 2018/0059518 A1) in combination with Suzuki et al. (US Patent No. 6,379,010 B1) teaches the salient features of the present invention, including the second color beam is the green light beam with P polarization (Figure 30, element C), and the third color beam is the red light beam with S polarization (Figure 30, element B).  However, Aizaki et al. in combination with Suzuki et al. do not teach the relay beam is a yellow light beam.
Sampsell et al. (US Patent No. 6,995,917 B1) teaches (see annotated Figure 1) the relay beam is a yellow light beam (Figure 1, element A).

    PNG
    media_image1.png
    559
    713
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the relay beam is a yellow light beam as shown by Sampsell et al. in combination with Aizaki et al. and Suzuki et al.’s invention for the purpose of having a projection display system that has the ability to optimize the color filtering with the interaction of multiple dichroic structures and the ability to optimize the PBS performance for the narrow band color channels (Sampsell et al., column 1, line 67 through column 2, line 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoko (US Pub. No. 2006/0055888 A1) discloses a projector which includes several optical elements, reflective devices and beam splitters, arranged to reduce back reflection effects. At least one exemplary embodiment includes a mirror, two beam splitters, three reflection devices, and two optical elements affecting polarization of incident light upon the optical elements.
Hayashi et al. (US Patent No. 6,789,902 B2) teaches a projection optical system having three LCLVs; a first color-separating mirror for separating a substantially polarized light into a first and second color lights and a third color light; a half-wave plate for rotating the polarization direction of either one(s) of the separated light; a second color-separating mirror for synthesizing the first and the third color light, and further, separating the second color light; a first PBS for separating the first and third color lights and illuminating the first and third LCLVs, respectively, and synthesizing image lights from the first and third LCLVs; a second PBS for illuminating the second LCLV and emitting a image light modulated by the second LCLV; a half-wave plate disposed external to output surface of the first PBS; and a third PBS for synthesizing three image lights, the third PBS has a dichroic characteristics and a polarization characteristics.
Ebiko (US Patent No. 6,628,346 B1) shows a reflection liquid crystal projector designed so that a colored image, which are synthesized from the images of a first, a second and a third colors (e.g., R, B and G lights) formed on a first, a second and a third panels (e.g., reflection panels for R, B and G) respectively, can be projected on a screen through a projection lens.
Hirose et al. (US Patent No. 6,176,586 B1) discloses a projection display apparatus having at least two dichroic reflecting surfaces, a wavelength plate, a polarizing beam splitter, and two reflection-type liquid crystal display devices. The first dichroic reflecting surface separates a polarized light beam into light beams of two different wavelength ranges. The wavelength plate rotates the polarization plane of the light beam of the first wavelength range. The second dichroic reflecting surface integrates together the light beam of the first wavelength range after the rotation of its polarization plane and the light beam of the second wavelength range. The polarizing beam splitter reflects one and transmits the other of the light beams of the first and second wavelength ranges after the integration by the second dichroic reflecting surface. The reflection-type liquid crystal display devices modulate and reflect the light beams reflected from and transmitted through the polarizing beam splitter, respectively. The polarizing beam splitter transmits the light beam coming from the first reflection-type liquid crystal display device and reflects the light beam coming from the second reflection-type liquid crystal display device to integrate those two light beams.
Ishino (US Patent No. 5,909,259 A) teaches a projection type liquid crystal display apparatus including at least three transmission type liquid crystal display panels and a four-division dichroic prism. The three liquid crystal display panels are driven by image signals of three primary colors respectively and the three liquid crystal display panels are illuminated by three primary color lights respectively to obtain transmission image lights having three channels whose luminances are modulated. The dichroic prism is used to synthesize the transmission image lights and the synthesized image light is projected via a projecting lens. One channel of the transmission image lights passes through the dichroic prism, and the other two channels are reflected by the dichroic prism, so that the transmission image lights are synthesized, and a polarization axis of the transmission image light of one channel passing through the dichroic prism is set to a first axis, the polarization axes of the transmission image lights of the other two channels reflected by the dichroic prism are set to a second axis, and the first and second polarization axes are made perpendicular to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
07/14/2022